Title: To George Washington from John Hancock, 1 January 1777
From: Hancock, John
To: Washington, George



Sir,
Baltimore Jany 1t 1777.

I am to acknowledge the Recieipt of your several Favours to the 27th Ulto. Your Letter of that Date, containing the very agreeable Intelligence of the Success of the Continental Arms under your Command, was last Night delivered to me by your Aid de Camp Colo. Baylor, together with the Hessian Standard. I entertain the most pleasing Expectation that our Affairs will henceforth assume a better Complexion. Your Account of the Behaviour and Spirit of the Troops, gave the highest Satisfaction to Congress; and manifests a Disposition which may prove the Forerunner of future Success. Considering the unfavourable Temper of the Men, broken by Fatigue & ill-Fortune, the happy Event of the Expedition appears the more extraordinary. But Troops properly inspired, and animated by a just Confidence in their Leader will often exceed Expectation, or the Limits of Probability. As it is entirely to your Wisdom and Conduct, the United States are indebted for the late Success of their Arms, the Pleasure you must naturally feel on the

Occasion will be pure and unmixt. May you still proceed in the same Manner to acquire that Glory, which by your disinterested and magnanimous Behaviour, you so highly merit.
I enclose to you a Copy of Resolves transmitted to Genl Schuyler relative to the Northern Department, and also sundry other Resolves relative to your own immediate Department, which are all the Congress have come into since I wrote you last. I have forwarded to all the States Copies of the Resolves vesting you with the Powers, which I had the Pleasure of transmitting in my last, accompanied with Letters explaining the Reasons on which Congress acted in that particular.
From the enclosed Resolve you will percieve Congress have determined, that a Horse, properly caparisoned, be presented to your Aid de Camp Colo. Baylor, and to recommend it to you to promote him to be a Colonel of a Regiment of Light Horse. As the Congress have been pleased to entrust me with the Execution of this Resolve, I must beg you will do me the Favour to give Directions to the Quarter Master, or other proper Person, to purchase as handsome a Horse for this Purpose, as can be found. The Reason of my making this Application, is an Information I had recieved that some Light Horse were taken at Trenton, and are to be publickly sold for the Benefit of the Soldiery. Should this be the Case, I must further ask the Favour of you to give Directions at the same Time, to purchase one or two for my own Use. The Money shall be immediately remitted whatever it may be. I should be glad to know what Kind of Horse Furniture you think the most proper, as I would by all Means wish to procure the best, but without your Advice & Assistance, am apprehensive I shall not succeed. If the Horses are to be had, be pleased to order them to be sent to me and every Expence shall be paid arising thereon.
This Recommendation of Colo. Baylor I doubt not will meet with your Approbation, and that on his Return from Virginia, you will give him a Commission with such Pay as you shall think suitable and adequate. Wishing you very sincerely the Compliments of the Season, I have the Honour to be, with every Sentiment of Esteem & Regard, Sir your most obed. & very hble Servt

John Hancock Presidt


I shall Send you the Letter Books by the first safe hand.
By this Oppory I Send you four Bundles containg Two hundred Commissions, the rest shall immediately follow.

